Exhibit 10.27

FOURTH AMENDMENT

TO

TRUST AGREEMENT NO. 7

WHEREAS, Cleveland-Cliffs Inc (“Cleveland-Cliffs”) and AmeriTrust Company
National Association entered into Trust Agreement No. 7 (the “Agreement”)
effective April 9, 1991, which Agreement was amended on three previous
occasions; and

WHEREAS, Key Trust Company of Ohio, N.A. (the “Trustee”) is the successor in
interest to Society National Bank, which was the successor in interest to
AmeriTrust Company National Association; and

WHEREAS, Cleveland-Cliffs and the Trustee desire to amend certain Exhibits to
the Agreement;

NOW, THEREFORE, effective July 1, 1997, Cleveland-Cliffs and the Trustee hereby
amend the Agreement by revising EXHIBIT A and EXHIBIT B thereto, which EXHIBITS
A and B are attached hereto and made a part hereof, to provide as hereinafter
set forth in such attached EXHIBITS A and B.

*   *   *

IN WITNESS WHEREOF, Cleveland-Cliffs and the Trustee have executed this Fourth
Amendment at Cleveland, Ohio this 15 day of July, 1997.

 

CLEVELAND-CLIFFS INC By:   /s/ R.F. Novak   Title: Vice President—Human
Resources

 

KEY TRUST COMPANY OF OHIO, N.A. By:   /s/ Kelley Clark   Title: Vice President  

And  

  /s/ J.A. Radazzo   Title: VP



--------------------------------------------------------------------------------

Exhibit A

All Senior Officers and Other Full-Time

Salaried Employees Grade EX-28 and Above/

Eligible Participants in SERP

 

Name   

Title

M. T. Moore    Chairman and Chief Executive Officer J. S. Brinzo    Executive
Vice President—Finance and Planning W. R. Calfee    Executive Vice
President—Commercial T. J. O’Neil    Executive Vice President—Operations
J. W. Sanders    Senior Vice President—International Development A. S. West   
Senior Vice President—Sales F. L Hartman    Vice President and General Counsel
R. F. Novak    Vice President—Human Resources J. A. Trethewey    Vice
President—Operations Services C. B. Bezik    Vice President and Treasurer R.
Emmet    Vice President and Controller G. N. Chandler    Vice President—Reduced
Iron J. E. Lenhard    Secretary and Assistant General Counsel R. C. Berglund   
General Manager—Northshore Mine L. G. Dykers    General Manager—Hibbing Taconite
D. Lebel    General Manager—Wabush Mines M. P. Mlinar    General Manager—Tilden
Mine T. S. Petersen    General Manager—Empire Mine J. N. Tuomi    General
Manager—LTV Steel Mining Company R. W. von Bitter    General Manager—Cliffs
Reduced Iron Corp.



--------------------------------------------------------------------------------

Exhibit B

CLEVELAND-CLIFFS INC

SUPPLEMENTAL RETIREMENT BENEFIT PLAN

(as Amended and Restated Effective January 1, 1997)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page   

1.

  Definitions      1   

2.

  Determination of the Supplemental Pension Plan Benefit      3   

3.

  Payment of the Supplemental Pension Plan Benefit      4   

4.

  Forfeitability      6   

5.

  General      7   

6.

  Adoption of Supplemental Retirement Benefit Plan      8   

7.

  Miscellaneous      8   

8.

  Amendment and Termination      9   

9.

  Effective Date      10   



--------------------------------------------------------------------------------

CLEVELAND-CLIFFS INC

SUPPLEMENTAL RETIREMENT BENEFIT PLAN

(as Amended and Restated Effective January 1, 1997)

WHEREAS, Cleveland-Cliffs Inc (“Cleveland-Cliffs”) and its subsidiary
corporations and affiliates have established, or may hereafter establish, one or
more qualified retirement plans;

WHEREAS, the qualified retirement plans, pursuant to Sections 401(a) and 415 of
the Internal Revenue Code of 1986, as amended, place certain limitations on the
amount of contributions that would otherwise be made thereunder for certain
participants;

WHEREAS, Cleveland-Cliffs now desires to provide for the contributions which
would otherwise have been made for such participants under certain of its
qualified retirement plans except for such limitations, in consideration of
services performed and to be performed by each such participant for
Cleveland-Cliffs and its subsidiaries and affiliates; and

WHEREAS, Cleveland-Cliffs has entered into, and Cleveland-Cliffs and its
subsidiary corporations and affiliates may in the future enter into, agreements
with certain executives providing for additional service credit and/or other
features for purposes of computing retirement benefits, in consideration of
services performed and to be performed by such executives for Cleveland-Cliffs
and its subsidiaries and affiliates.

NOW, THEREFORE, Cleveland-Cliffs hereby amends and restates and publishes the
Supplemental Retirement Benefit Plan heretofore established by it, which shall
contain the following terms and conditions:

1. Definitions. A. The following words and phrases when used in this Plan with
initial capital letters shall have the following respective meanings, unless the
context clearly indicates otherwise. The masculine whenever used in this Plan
shall include the feminine.

B. “Affiliate” shall mean any partnership or joint venture of which any member
of the Controlled Group is a partner or venturer and which shall adopt this Plan
pursuant to paragraph 6.

C. “Beneficiary” shall mean such person or persons (natural or otherwise) as may
be designated by the Participant as his Beneficiary under this Plan. Such a
designation may be made, and may be revoked or changed (without the consent of
any previously designated Beneficiary), only by an instrument (in form
acceptable to Cleveland-Cliffs) signed by the Participant and may be revoked or
changed (without the consent of any previously designated Beneficiary), only by
an instrument (in form acceptable to Cleveland-Cliffs) signed by the Participant



--------------------------------------------------------------------------------

and filed with Cleveland-Cliffs prior to the Participant’s death. In the absence
of such a designation and at any other time when there is no existing
Beneficiary designated by the Participant to whom payment is to be made pursuant
to his designation, his Beneficiary shall be his beneficiary under the Pension
Plan. A person designated by a Participant as his Beneficiary who or which
ceases to exist shall not be entitled to any part of any payment thereafter to
be made to the Participant’s Beneficiary unless the Participant’s designation
specifically provided to the contrary. If two or more persons designated as a
Participant’s Beneficiary are in existence, the amount of any payment to the
Beneficiary under this Plan shall be divided equally among such persons unless
the Participant’s designation specifically provided to the contrary.
Notwithstanding the foregoing, the Beneficiary of a Participant who elects the
form of benefit elected by the Participant under the Pension Plan shall be the
same beneficiary designated by him or her thereunder.

D. “Code” shall mean the Internal Revenue Code of 1986, as it has been and may
be amended from time to time.

E. “Code Limitations” shall mean the limitations imposed by Sections 401(a) and
415 of the Code, or any successor thereto, on the amount of the benefits which
may be payable to a Participant from the Pension Plan.

F. “Controlled Group” shall mean Cleveland-Cliffs and any corporation in an
unbroken chain of corporations beginning with Cleveland-Cliffs, if each of the
corporations other than the last corporation in the chain owns or controls,
directly or indirectly, stock possessing not less than fifty percent of the
total combined voting power of all classes of stock in one of the other
corporations.

G. “Employer (s)” shall mean Cleveland-Cliffs and any other member of the
Controlled Group and any Affiliate which shall adopt this Plan pursuant to
paragraph 6.

H. “Participant” shall mean each person (i) who is a participant in the Pension
Plan, (ii) who is a senior corporate officer of Cleveland-Cliffs or a full-time
salaried employee of an Employer who has a Management Performance Incentive Plan
Salary Grade of EX-28 or above, and (iii) who as a result of participation in
this Plan is entitled to a Supplemental Benefit under this Plan. Each person who
is as a Participant under this Plan shall be notified in writing of such fact by
his Employer, which shall also cause a copy of the Plan to be delivered to such
person.

I. “Pension Plan” shall mean, with respect to any Participant, the defined
benefit plan specified on Exhibit A hereto in which he participates.

 

2



--------------------------------------------------------------------------------

J. “Supplemental Agreement” shall mean, with respect to any Participant, an
agreement between the Participant and an

Employer, and approved by Cleveland-Cliffs if it is not the Employer, which
provides for additional service credit and/or other features for purposes of
computing retirement benefits.

K. “Supplemental Benefit” or “Supplemental Pension Plan Benefit” shall mean a
retirement benefit determined as provided in paragraph 2.

L. “Supplemental Retirement Benefit Plan” or “Plan” shall mean this Plan, as the
same may hereafter be amended or restated from time to time.

2. Determination of the Supplemental Pension Plan Benefit. Each Participant or
Beneficiary of a deceased Participant whose benefits under the Pension Plan
payable on or after January 1, 1995 are reduced (a) due to the Code Limitations,
or (b) due to deferrals of compensation by such Participant under the
Cleveland-Cliffs Inc Voluntary Non-Qualified Deferred Compensation Plan (the
“Deferred Compensation Plan”), and each Participant who has entered into a
Supplemental Agreement with his Employer (and, where applicable a Beneficiary of
a deceased Participant), shall be entitled to a Supplemental Pension Plan
Benefit, which shall be determined as hereinafter provided. A Supplemental
Pension Plan Benefit shall be a monthly retirement benefit equal to the
difference between (i) the amount of the monthly benefit payable on and after
January 1, 1995 to the Participant or his Beneficiary under the Pension Plan,
determined under the Pension Plan as in effect on the date of the Participant’s
termination of employment with the Controlled Group and any Affiliate (and
payable in the same optional form as his Actual Pension Plan Benefit, as defined
below), but calculated without regard to any reduction in the Participant’s
compensation pursuant to the Deferred Compensation Plan, and as if the Pension
Plan did not contain a provision (including any phase-in or extended wear away
provision) implementing the Code Limitations, and after giving effect to the
provisions of any Supplemental Agreement, and (ii) the amount of the monthly
benefit in fact payable on and after January 1, 1995 to the Participant or his
Beneficiary under the Pension Plan. If the benefit payable to a Participant or
Beneficiary pursuant to clause (ii) of the immediately preceding sentence
(herein referred to as “Actual Pension Plan Benefit11) is payable in a form
other than a monthly benefit, such Actual Pension Plan Benefit shall be adjusted
to a monthly benefit which is the actuarial equivalent of such Actual Pension
Plan Benefit for the purpose of calculating the monthly Supplemental Pension
Plan Benefit of the Participant or Beneficiary pursuant to the preceding
sentence. For any Participant whose benefits become payable under the Pension
Plan on or after January 1, 1995, the Supplemental Pension Plan Benefit includes
any “Retirement Plan Augmentation Benefit” which the Participant shall have
accrued under the Deferred Compensation Plan prior to the amendment of such Plan
as of January 1, 1991 to delete such Benefit. The acceptance by the Participant
or his Beneficiary of any Supplemental Pension Plan Benefit pursuant to
paragraph 3 shall constitute payment of the Retirement Plan Augmentation Benefit
included therein for purposes of the Deferred Compensation Plan prior to such
amendment.

 

3



--------------------------------------------------------------------------------

  3. Payment of the Supplemental Pension Plan Benefit.

 

  (a) A Participant’s (or his Beneficiary’s) Supplemental Pension Plan Benefit
(calculated as provided in paragraph 2) shall be converted, at the time of his
termination of employment with the Controlled Group and each Affiliate, into ten
annual installment payments (the “Ten Installment Payments”) of equivalent
actuarial value. The equivalent actuarial value shall be determined by the
actuary selected by Cleveland-Cliffs based on the 1971 TPF&C Forecast Mortality
Table set back one year, the Pension Benefit Guaranty Corporation interest rate
for immediate annuities then in effect, and other factors then in effect for
purposes of the Pension Plan.

 

  (b)

If the Participant voluntarily terminates employment with, or retires under the
terms of the Pension Plan from, the Controlled Group and each Affiliate, or the
Participant’s employment with the Controlled Group and each Affiliate is
involuntarily terminated, the Participant’s former Employer shall pay the Ten
Installment Payments to the Participant beginning on the first day of the month
following the Participant’s retirement under the Pension Plan, and on each
anniversary thereafter until the Ten Installment Payments have been made;
provided, however, that if the Participant has effectively elected another form
of distribution, such Participant’s former Employer shall pay or commence
payment in such other form of distribution beginning on the first day of the
month following the date of the Participant’s retirement under the Pension Plan.
A Participant who voluntarily terminates employment with, or who retires under
the terms of the Pension Plan from, the Controlled Group and each Affiliate may
by written notice filed with the Administrator at least one (1) year prior to
the Participant’s voluntary termination of employment with, or retirement from,
the Controlled Group and each Affiliate elect to defer commencement of the
payment of his benefit until a date selected in such election. Any such election
may be changed by the Participant at any time and from time to time without the
consent of any other person by filing a later signed written election with the
Administrator; provided that any election made less than one (1) year prior to
the Participant’s voluntary termination of employment

 

4



--------------------------------------------------------------------------------

  or retirement shall not be valid, and in such case payment shall be made in
accordance with the Participant’s prior election, or otherwise in accordance
with this paragraph 3.

 

  (c) A Participant may elect to receive his Supplemental Pension Plan Benefit
in one of the following forms of distribution in lieu of the Ten Installment
Payments:

 

  (1) Lump sum payment;

 

  (2) Annual installments over 2 to 15 years;

 

  (3) A combination of (1) and (2) above with the percentage payable under each
option specifically designated by the Participant; or

 

  (4) The form of benefit distribution elected by the Participant under the
Pension Plan.

Payments made under these options shall commence as of the first day of the
month following the Participant’s retirement under the Pension Plan; provided,
however, that with respect to a lump sum payment, such payment shall be made at
the end of the of the first month of retirement or at the end of the month
following death.

The payments made under these forms shall be of equivalent actuarial value to
the Ten Installment Payments as determined by the actuary selected by
Cleveland-Cliffs based on the actuarial factors and assumptions provided for in
the second sentence of paragraph 3 (a). Notwithstanding the foregoing, the
Administrator may, at any time, direct that annual installments shall be made
quarterly. If the Participant dies before receiving all of the installment
payments, the remaining installment payments shall be paid in a lump sum to the
Participant’s Beneficiary. Any co-pensioner or survivor payments elected under
clause (4) of this paragraph 3(c) shall be paid to the co-pensioner or survivor,
as appropriate. The Participant’s election of one of the forms of distribution
set forth above shall be made by written notice filed with the Administrator at
least one (1) year prior to the Participant’s voluntary or involuntary
termination of employment, retirement, death or disability. Any such election
may be changed by the Participant at any time and from time to time without the
consent of any other person by filing a later signed written election with the
Administrator; provided

 

5



--------------------------------------------------------------------------------

that any election made less than one (1) year prior to the Participant’s
voluntary or involuntary termination of employment, retirement, death or
disability shall not be valid, and in such case payment shall be made in
accordance with the Participant’s prior election; and provided, further, that
the Administrator may, in its sole discretion, waive such one (1) year period
upon a request of the Participant made while an active employee of his or her
Employer.

 

  (d) Anything contained in this paragraph 3 to the contrary notwithstanding, in
the event a Participant’s employment with the Controlled Group and each
Affiliate is involuntarily terminated, the Administrator may, at any time,
direct immediate payment of such Participant’s benefit under the Plan and the
manner of distribution for such payment; provided, however, that if the
administrator elects immediate payment as set forth in this paragraph 3(d), such
payment shall not be made in accordance with the distribution alternative
described in paragraph 3(c) (4) of the Plan.

 

  (e) Notwithstanding any other provision of this paragraph 3, a Participant may
elect to receive a lump sum distribution of part or all of his or her benefits
under clause (1), (2), or (3) of paragraph 3(c) if (and only if) the amount
subject to such distribution is reduced by six percent (6%). Any distribution
made pursuant to such an election shall be made within 60 days of the date such
election is submitted to the Administrator. The remaining six percent (6%) of
the electing Participant’s benefit balance subject to such lump sum distribution
shall be forfeited.

4. Forfeitabilitv. Anything herein to the contrary notwithstanding, if the Board
of Directors of Cleveland-Cliffs shall determine in good faith that a
Participant who is entitled to a benefit hereunder by reason of termination of
his employment with the Controlled Group and each Affiliate, during the period
of 5 years after termination of his employment or until he attains age 65,
whichever period is shorter, has engaged in a business competitive with
Cleveland-Cliffs or any member of the Controlled Group or any Affiliate without
the prior written consent of Cleveland-Cliffs, such Participant’s rights to a
supplemental Pension Plan Benefit hereunder and the rights, if any, of his
Beneficiary shall be terminated and no further Supplemental Benefit shall be
paid to him or his Beneficiary hereunder.

 

6



--------------------------------------------------------------------------------

5. General. A. The entire cost of this Supplemental Retirement Benefit Plan
shall be paid from the general assets of

one or more of the Employers. It is the intent of the Employers to so pay
benefits under the Plan as they become due; provided, however, that
Cleveland-Cliffs may, in its sole discretion, establish or cause to be
established a trust account for any or each Participant pursuant to an
agreement, or agreements, with a bank and direct that some or all of a
Participant’s benefits under the Plan be paid from the general assets of his
Employer which are transferred to the custody of such bank to be held by it in
such trust account as property of the Employer subject to the claims of the
Employer’s creditors until such time as benefit payments pursuant to the Plan
are made from such assets in accordance with such agreement; and until any such
payment is made, neither the Plan nor any Participant or Beneficiary shall have
any preferred claim on, or any beneficial ownership interest in, such assets. No
liability for the payment of benefits under the Plan shall be imposed upon any
officer, director, employee, or stockholder of Cleveland-Cliffs or other
Employer.

B. No right or interest of a Participant or his Beneficiary under this
Supplemental Retirement Benefit Plan shall be anticipated, assigned (either at
law or in equity) or alienated by the Participant or his Beneficiary, nor shall
any such right or interest be subject to attachment, garnishment, levy,
execution or other legal or equitable process or in any manner be liable for or
subject to the debts of any Participant or Beneficiary. If any Participant or
Beneficiary shall attempt to or shall alienate, sell, transfer, assign, pledge
or otherwise encumber his benefits under the Plan or any part thereof, or if by
reason of his bankruptcy or other event happening at any time such benefits
would devolve upon anyone else or would not be enjoyed by him, then
Cleveland-Cliffs may terminate his interest in any such benefit and hold or
apply it to or for his benefit or the benefit of his spouse, children or other
person or persons in fact dependent upon him, or any of them, in such a manner
as Cleveland-Cliffs may deem proper; provided, however, that the provisions of
this sentence shall not be applicable to the surviving spouse of any deceased
Participant if Cleveland-Cliffs consent: to such inapplicability, which consent
shall not unreasonably be withheld.

C. Employment rights shall not be enlarged or affected hereby. The Employers
shall continue to have the right to discharge or retire a Participant, with or
without cause.

D. Notwithstanding any other provisions of this Plan to the contrary, if
Cleveland-Cliffs determines that any Participant may not qualify as a
“management or highly compensated employee” within the meaning of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or regulations
thereunder, Cleveland-Cliffs may determine, in its sole discretion, that such
Participant shall cease to be eligible to participate in this Plan. Upon such
determination, the Employer shall make an immediate lump sum payment to the
Participant equal to his then vested Supplemental Benefit. Upon such payment, no
benefits shall thereafter be payable under this

 

7



--------------------------------------------------------------------------------

Plan either to the Participant or any Beneficiary of the Participant, and all of
the Participant’s elections as to the time and manner of payment of his
Supplemental Benefit shall be deemed to be cancelled.

6. Adoption of Supplemental Retirement Benefit Plan. Any member of the
Controlled Group or any Affiliate which is an employer under the Pension Plan
may become an Employer hereunder with the written consent of Cleveland-Cliffs if
such member or such Affiliate executes an instrument evidencing its adoption of
the Supplemental Retirement Benefit Plan and files a copy thereof with
Cleveland-Cliffs. Such instrument of adoption may be subject to such terms and
conditions as Cleveland-Cliffs requires or approves.

7. Miscellaneous. A. The Plan shall be administered by the Plan Administrator
(the “Administrator”). The Administrator shall have such powers as may be
necessary to discharge his duties hereunder, including, but not by way of
limitation, to construe and interpret the Plan (including, without limitation,
by supplying omissions from, correcting deficiencies in, or resolving
inconsistencies and ambiguities in, the language of the Plan) and determine the
amount and time of payment of any benefits hereunder. The Administrator may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who may be
counsel to Cleveland-Cliffs. The Administrator shall have no power to add to,
subtract from or modify any of the terms of the Plan, or to change or add to any
benefits provided under the Plan, or to waive or fail to apply any requirements
of eligibility for a benefit under the Plan. No member of the Administrator
shall act in respect of his own benefits. All decisions and determinations by
the Administrator shall be final and binding on all parties. All decisions of
the Administrator shall be made by the vote of the majority, if applicable,
including actions and writing taken without a meeting. All elections, notices
and directions under the Plan by a Participant shall be made on such forms as
the Administrator shall prescribe.

B. Cleveland-Cliffs shall be the “Administrator” and the “Plan Sponsor” under
the Plan for purposes of ERISA.

C. Except to the extent federal law controls, all questions pertaining to the
construction, validity and effect of the provisions hereof shall be determined
in accordance with the laws of the State of Ohio.

D. Whenever there is denied, whether in whole or in part, a claim for benefits
under the Plan filed by any person (herein referred to as the “Claimant”), the
plan administrator shall transmit a written notice of such decision to the
Claimant, which notice shall be written in a manner calculated to be understood
by the Claimant and shall contain a statement of the specific reasons for the
denial of the claim and statement

 

8



--------------------------------------------------------------------------------

advising the Claimant that, within 60 days of the date on which he receives such
notice, he may obtain review of such decision in accordance with the procedures
hereinafter set forth. Within such 60-day period, the Claimant or his authorized
representative may request that the claim denial be reviewed by filing with the
plan administrator a written request therefor, which request shall contain the
following information:

(i) the date on which the Claimant’s request was filed with the plan
administrator; provided, however, that the date on which the Claimant’s request
for review was in fact filed with the plan administrator shall control in the
event that the date of the actual filing is later than the date stated by the
Claimant pursuant to this paragraph;

(ii) the specific portions of the denial of his claim which the Claimant
requests the plan administrator to review;

(iii) a statement by the Claimant setting forth the basis upon which he believes
the plan administrator should reverse the previous denial of his claim for
benefits and accept his claim as made; and

(iv) any written material (offered as exhibits) which the Claimant desires the
plan administrator to examine in its consideration of his position as stated
pursuant to clause (iii) above.

Within 60 days of the date determined pursuant to clause (i) above, the plan
administrator shall conduct a full and fair review of the decision denying the
Claimant’s claim for benefits. Within 60 days of the date of such hearing, the
plan administrator shall render its written decision on review, written in a
manner calculated to be understood by the Claimant, specifying the reasons and
Plan provisions upon which its decision was based.

E. Supplemental Pension Plan Benefits shall be subject to applicable withholding
and such other deductions as shall at the time of payment be required or
appropriate under any Federal, State or Local law. In addition, Cleveland-Cliffs
may withhold from a Participant’s “other income” (as hereinafter defined) any
amount required or appropriate to be currently withheld from such Participant’s
other income pursuant to any Federal, State or Local law. For purposes of this
subparagraph E, “other income” shall mean any remuneration currently paid to a
Participant by an Employer.

8. Amendment and Termination. A. Cleveland-Cliffs has reserved and does hereby
reserve the right to amend, at any time, any or all of the provisions of the
Supplemental Retirement Benefit Plan for all Employers, without the consent of
any other Employer or any Participant, Beneficiary or any other person. Any such
amendment shall be expressed in an instrument executed

by Cleveland-Cliffs and shall become effective as of the date designated in such
instrument or, if no such date is specified, on the date of its execution.

 

9



--------------------------------------------------------------------------------

B. Cleveland-Cliffs has reserved, and does hereby reserve, the right to
terminate the Supplemental Retirement Benefit Plan at any time for all
Employers, without the consent of any other Employer or of any Participant,
Beneficiary or any other person. Such termination shall be expressed in an
instrument executed by Cleveland-Cliffs and shall become effective as of the
date designated in such instrument, or if no date is specified, on the date of
its execution. Any other Employer which shall have adopted the Plan may, with
the written consent of Cleveland-Cliffs, elect separately to withdraw from the
Plan and such withdrawal shall constitute a termination of the Plan as to it,
but it shall continue to be an Employer for the purposes hereof as to
Participants or Beneficiaries to whom it owes obligations hereunder. Any such
withdrawal and termination shall be expressed in an instrument executed by the
terminating Employer and shall become effective as of the date designated in
such instrument or, if no date is specified, on the date of its execution.

C. Notwithstanding the foregoing provisions hereof, no amendment or termination
of the Supplemental Retirement Benefit Plan shall, without the consent of the
Participant (or, in the case of his death, his Beneficiary), adversely affect
(i) the benefit under the Plan of any Participant or Beneficiary then entitled
to receive a benefit under the Plan or (ii) the right of any other Participant
to receive upon termination of his employment with the Controlled Group and each
Affiliate (or the right of his Beneficiary to receive upon such Participant’s
death) that benefit which would have been received under the Plan if such
employment of the Participant had terminated immediately prior to the amendment
or termination of the Plan. Upon any termination of the Plan, each affected
Participant’s Supplemental Benefit shall be determined and distributed to him
or, in the case of his death, to his Beneficiary as provided in paragraph 3 as
if the employment of the Participant with the Controlled Group and each
Affiliate had terminated immediately prior to the termination of the Plan.

9. Effective Date. The amended and restated Supplemental Retirement Benefit Plan
shall be effective as of January 1, 1997.

IN WITNESS WHEREOF, Cleveland-Cliffs Inc, pursuant to the order of its Board of
Directors, has executed this amended and restated Supplemental Retirement
Benefit Plan at Cleveland, Ohio, this 24th day of April, 1997.

 

CLEVELAND -CLIFFS INC By   /s/ R.F. Novak  

Vice President—Human Resources

 

10



--------------------------------------------------------------------------------

Exhibit A

Pension Plans

Pension Plan for Salaried Employees of Cleveland-Cliffs Inc

Pension Plan for Salaried Employees of the Cleveland-Cliffs Iron Company and its
Associated Employers

Retirement Plan for Salaried Employees of Northshore Mining Company and Silver
Bay Power Company